HUBERT TAYLOR, Judge.
Appellant, Gerald Ray Campbell, was convicted of first degree murder and sentenced to life in the penitentiary. Three issues are raised on appeal.
I
Campbell first argues that several questions posed by the prosecutor were improper and highly prejudicial. After reviewing the record, it is clear that the prosecutor’s questions were not good examples of preferred trial technique; however, the objections made at trial were general and, thus, no issue is preserved for review. Steele v. State, 389 So.2d 591 (Ala.Cr.App.1980).
It should be noted that in his reply brief, Campbell brought to this court’s attention additional instances of improper questioning by the prosecutor. As on the other occasions, Campbell’s original objection was general and, thus, preserved nothing for review. When he finally gave specific grounds for his objection, it was sustained.
II
Campbell next complains that his requested charges were refused. Here again, the issue is not preserved for review because Campbell failed to bring to the court’s attention specific refused charges and specific grounds for the objection. Malone v. State, 421 So.2d 1357 (Ala.Cr. App.1982); Comment, Temp. Rule 14, A.R. Crim.P.
III
Lastly, Campbell contends that the jury ignored the evidence of his insanity. This issue is without merit, since the State put on an expert witness who testified that Campbell was not insane.
The judgment of the lower court is hereby affirmed.
AFFIRMED.
All the Judges concur.